Citation Nr: 1732866	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-08 827 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD).

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to February 17, 2010 for a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to February 17, 2010 for basic eligibility for Dependents' Educational Assistance (DEA).

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The July 2010 rating decision, in pertinent part, granted service connection for PTSD with an initial 30 percent rating, effective October 8, 2009.  The Veteran appealed the initial rating assigned for PTSD.

The November 2010 rating decision granted service connection for CAD with an initial 10 percent rating, effective February 17, 2010.  The Veteran appealed the initial rating assigned for CAD.  A September 2013 rating decision increased the initial rating for CAD to 60 percent, effective February 17, 2010.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, an October 2014 rating decision granted entitlement to TDIU, effective February 17, 2010, based on the date of his service connection claim for CAD.  The January 2015 notice letter for the October 2014 rating decision indicated the TDIU grant was a "full grant of the benefit sought on appeal."  Yet, TDIU is an element of the Veteran's appeal of the initial rating assigned for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is unclear whether the Agency of Original Jurisdiction (AOJ) has given consideration to whether an effective date prior to February 17, 2010 is warranted for TDIU, to include on an extra-schedular basis.  Thus, the issue is included in the present appeal with the related issue of entitlement to an effective date prior to February 17, 2010 for DEA benefits.  The Veteran also contends his service-connected CAD supports a TDIU finding standing alone, entitling him to SMC at the housebound rate under 38 U.S.C.A § 1114 (West 2014).  The duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114 (West 2014).  See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Thus, this issue is also included in the present appeal as an element of the appeals of the initial ratings assigned for CAD and PTSD.

The Veteran withdrew his request for a Board hearing in a January 2016 written statement.  See 38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the issues of entitlement to an effective date prior to February 17, 2010 for TDIU and DEA and entitlement to SMC at the housebound rate are elements of the present appeal.  The AOJ should consider these issues in the first instance to ensure the Veteran is afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

Any development deemed necessary by the AOJ regarding these issues could result in evidence relevant to the initial ratings assigned for CAD and PTSD.  See Brambley v. Principi, 14 Vet. App. 20 (2003).  Thus, the issues of higher initial ratings for CAD and PTSD are also remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issues of entitlement to an effective date prior to February 17, 2010 for TDIU, to include on an extra-schedular basis if necessary; entitlement to an effective date prior to February 17, 2010 for DEA; and entitlement to SMC at the housebound rate.

2.  Review any evidence obtained pursuant to the development above to determine whether it warrants an initial rating in excess of 60 percent for CAD and 30 percent for PTSD.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

